

116 HR 2931 IH: Securing the Rights our Veterans have Earned Act of 2019
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2931IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Pappas (for himself, Mr. Kennedy, Mr. Brown of Maryland, Miss Rice of New York, Ms. Speier, Mr. Cisneros, and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide
			 hospital care, medical services, and nursing home care for certain
			 individuals discharged from service in the Armed Forces by reason of
			 sexual orientation or gender identity, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing the Rights our Veterans have Earned Act of 2019 or the SERVE Act of 2019. 2.Department of Veterans Affairs provision of hospital care, medical services, and nursing home care for certain individuals discharged from service in the Armed Forces by reason of sexual orientation or gender identity (a)In generalSection 1710(a)(2) of title 38, United States Code, is amended—
 (1)in the matter preceding subparagraph (A), by striking any veteran— and inserting any individual who is—; (2)in each of subparagraphs (A) through (G), by inserting a veteran before who;
 (3)in subparagraph (F), by striking or at the end; (4)in subparagraph (G), by striking the period and inserting ; or; and
 (5)by adding at the end the following new subparagraph:  (H)a former member of the Armed Forces who was discharged from service therein under conditions other than honorable or with an entry-level separation by reason of sexual orientation or gender identity, including by reason of a diagnosis of gender dysphoria..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and apply—
 (1)to hospital care, medical services, and nursing home care furnished on or after such date; and (2)to an individual who is discharged from service in the Armed Forces before, on, or after such date.
				